DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendment filed on December 14, 2022 has been considered.

Election/Restrictions

Applicant’s election without traverse of Group I, claims 1-17, 21, and 22, in the reply filed on December 14, 2021 is acknowledged.
Claims 18-20 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, there being no allowable generic or linking claim.
	
	Drawings

The drawings filed on November 24, 2020 are not acceptable because: 
1/ Lines, letters, and numbers are not dark enough and fading away, 37 CFR 1.84(l): See Figs. 7A, 7B, 10A, 10B, 10C, 10D, 10E, 10F.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “125” has been used to designate both an “Irrigation Controller” (Fig. 1) and a “irrigation control system” (specification, paragraph 0107, lines ” has been used to designate both a “Grey Water Management  Database” (Fig. 1) and a “grey water management system” (specification, paragraph 0108, lines 1-2).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
\
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 


Claims 1-5, 7-17, 21, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Poojary et al. (US 2018/0230681) in view of McGrew et al. (US 2016/0352761).

Regarding claim 1, Poojary et al. discloses a leak monitoring system (100) effective for detecting and stopping a water leak and detecting water anomalies (claim 1), the system comprising:
	a. a water meter (103) inline to a main water valve (101), wherein the water meter (103) is configured to provide water usage data to a collector unit (107), wherein the 
collector unit (107) aggregates said water usage data into a first set of data (claim 1, item a);  
	b. the collector unit (107) coupled to a memory (134) and the system processor (109), wherein the memory stores instructions that are executed by the system processor (109), wherein the first set of data is transmitted to the system processor (109) where the first set of data is organized and synthesized resulting in a second set of data (claim 1, item b);
	c. a remote database (111) wirelessly coupled to the system processor (109) for storing the first set of data and the second set of data, wherein upon installation, the collector unit (107) performs an initial calibration, wherein the initial calibration is a continuous collection of information received from the water meter (103) describing a water usage, wherein the continuous collection of data lasts for a predetermined time 
	d. a valve actuator (105) operatively coupled to the main water valve (101), wherein the valve actuator (105) is configured to open or close the main water valve (101), wherein the valve actuator (105) is wirelessly coupled to the system processor (109) (claim 1, item d); and
	e. a user electronic device (113) configured to access the system processor (109), wherein communication between the user electronic device (113) and the system processor (109) is accomplished via a telecommunications network (claim 1, item e),
	wherein after the initial calibration produces the user signature, a continuous calibration monitors water usage and the first set of data is continuously updated, wherein the updated first set of data is compared to the user signature by the system processor (109) to detect a leak (claim 1, lines 42-47),
	wherein when the leak is detected, the system processor (109) notifies the user electronic device (113), wherein the user indicates to the system processor (109) via the user electronic device (113) whether or not to close the main water valve, wherein the user may optionally shut off a source of the leak manually or permit the system processor (109) to remotely shut off the main water valve via the valve actuator, thereby stopping the leak (claim 1, lines 48-55). 

However, Poojary et al. does not disclose the collector unit comprising the memory and the system processor.

McGrew et al. discloses a collector unit comprising a memory and a processor for processing instructions in the memory (claim 17, lines 1-4) to receive and process data by the collector unit (claim 17, lines 5-10).

Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to provide Poojary et al. with a collector unit comprising a memory and a processor as disclosed by McGrew et al. for the purpose of processing instructions in the memory to receive and process data by the collector unit.

Regarding claim 2, Poojary et al. discloses the collector unit (107) logs a day and a time of day to water usage data measured by the water meter (103) such that the first set of data, the second set of data and the user signature are time-based (claim 2). 
 
Regarding claim 3, Poojary et al. discloses a plurality of sensors are integrated into the water meter (103) (claim 3), wherein the plurality of sensor may comprise a temperature sensor, a pressure sensor, and a water quality sensor (paragraph 0087, lines 1-3). 
 

 
Regarding claim 5, Poojary et al. discloses the user signature further comprises one or more sets of data each tied to a node in a user home, wherein information detailed in each set of data is time-based and comprises the volume of water flow, the amount of water consumption, the water temperature, and the water pressure for the given day and time of day at a particular node, wherein each node in the user home comprises an appliance having a water source fluidly connected to the main water valve (101) of the user home (claim 5). 
 
Regarding claim 7, Poojary et al. discloses the system processor (109) detects a leak at a node when a current measurement of the volume of water flow or change in the water pressure detected by the water meter (103) or pressure sensor for a given day and time of day at the node deviates beyond a given threshold from a measurement stored by the user signature for that given day and time of day at the node (claim 6). 
 
Regarding claim 8, Poojary et al. discloses the system processor (109) sends an alert to the user electronic device (113) indicating a leak has been detected and advising the user to shut off the main water valve (101) or one or more valves associated with the node at which the leak is occurring (claim 7). 
 

 
Regarding claim 10, Poojary et al. discloses the system processor (109) sends an alert to the user electronic device (113) indicating a leak has been detected and automatically shuts off the main water valve (101), remotely, after a set time interval has passed, wherein the set time interval is preset by the user (claim 9). 
 
Regarding claim 11, Poojary et al. discloses during continuous calibration, a usage pattern deviating from the user signature, indicating overconsumption, is identified by the system processor (109), wherein the system processor (109) sends an alert to the user electronic device (113) describing the deviation allowing the user to preemptively address a potential problem (claim 10). 
 
Regarding claim 12, Poojary et al. discloses the system processor (109) notifies the user, via the user electronic device (113), when a drop in water temperature above a preset threshold is detected by the temperature sensor (claim 11). 
 
Regarding claim 13, Poojary et al. discloses the system processor (109) sends a reminder to the user, via the user electronic device (113), to turn on one or more 
 
Regarding claim 14, Poojary et al. discloses a smoke detector system is integrated into the water meter (103) such that when the smoke detector system is activated, the valve actuator (105) does not close the main water valve (101) if a significant increase in the volume of water flow occurs (claim 13). 
 
Regarding claim 15, Poojary et al. discloses the system further comprises a contact sensor operatively coupled to the collector unit (107), wherein the contact sensor is disposed within a predetermined distance from an appliance requiring water, wherein the contact sensor is in contact with a region of a surface upon which the appliance sits, wherein the contact sensor is configured to detect when the region is wet, wherein if the region is wet then the contact sensor notifies the collector unit (107) via a signal, wherein the collector unit (107) notifies the system processor (109) to shut off a valve delivering water to the appliance via a second valve actuator (claim 14). 
 
Regarding claim 16, Poojary et al. discloses one or more contact sensors are each operatively coupled to one or more appliances (claim 15). 
 
Regarding claim 17, Poojary et al. discloses the user receives a report from the system processor (109) comprising time-based water consumption information, information 

Regarding claim 21, Poojary et al. discloses a method for alerting a user of a potential leak in a water system and identifying an actual leak (claim 19), the method comprising:
	a. installing a leak monitoring system (100) to the water system (claim 19, lines 4-5), said leak monitoring system comprising:
		i. a water meter (103) inline to a main water valve (101), wherein the water meter (103) is configured to provide water usage data to a collector unit (107) (claim 19, item a-i);
		ii.  a remote database (111) wirelessly coupled to a system processor (109) for storing the water usage data (claim 19, item a-ii); and
		iii.  the collector unit (107) coupled to a memory (134) and the system processor (109), wherein the memory stores instructions that are executed by the system processor (109) (claim 19, item a-iii);
	b. performing an initial calibration using the collector unit (107) for a predetermined day and time of day, to determine a water usage by the water system (claim 19, item b);  
	c. capturing, using the collector unit (107), one or more of volume of water flow, water pressure, water temperature, and flow rates before and after a water consumption event (claim 19, item c);

	e. performing continuous calibration using the collector unit (107) to monitor the 
water usage by the water system after the initial calibration (claim 19, item e);
	f. deducing an overconsumption, via the system processor (109), and alerting the user of the overconsumption and the potential leak via a user electronic device (113), in response to a measurement deviating beyond a threshold derived from the user signature (since the threshold is derived from the measurement and the measurement is stored by user signature, paragraph 0099, lines 6-8), the measurement comprising the volume of water flow, the water pressure, and the water temperature, and the flow rates (claim 19, item f);
	g. generating an overconsumption report using the system processor (109) thereby allowing for the user to effectively monitor the water usage (claim 19, item g);
	h. confirming the potential leak is the actual leak in response to the overconsumption lasting for longer than a threshold time, thereby allowing for the user to preemptively address the potential leak (claim 19, item h); and 
	i. sending an alert to the user electronic device (113) indicating a leak has been detected and automatically shutting off a main water valve (101) of the water system (100), remotely, after a set time interval has passed, wherein the set time interval is preset by the user (claim 19, item i). 
 


McGrew et al. discloses a collector unit comprising a memory and a processor for processing instructions in the memory (claim 17, lines 1-4) to receive and process data by the collector unit (claim 17, lines 5-10).

Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to provide Poojary et al. with a collector unit comprising a memory and a processor as disclosed by McGrew et al. for the purpose of processing instructions in the memory to receive and process data by the collector unit.

Regarding claim 22, Poojary et al. discloses the flow rates comprise a first flow rate and a second flow rate, wherein the first flow rate is a flow rate before the water consumption event begins, and the second flow rate is the flow rate after the water consumption ends, and wherein the actual leak is confirmed when the second flow rate remains higher than the first flow rate (claim 20).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Poojary et al. in view of McGrew et al. as applied to claims 1-5 above, and further in view of Hussain et al. (US 2016/0333884).



Hussain et al. discloses a processor generating an appliance signature (claim 17, lines 11-13) for each set of data gathered by a node (claim 17, lines 10-11) for determining a condition for the appliance (claim 17, lines 1-2). 

Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to provide Poojary et al. as modified with generating an appliance signature as disclosed by Hussain et al. for the purpose of determining a condition for the appliance.

Response to Arguments

Applicant's arguments filed on December 14, 2021 have been fully considered but they are not persuasive.
With regard to the 35 USC 103 rejections, Applicants argue “the effective filing date of the present invention is that of the priority provisional application, which is February 13, 2017. The present application claims benefit to the patent application that is Poojary, which claims benefit to the priority provisional application. Because Poojary is itself a parent application of the present application. Poojary cannot be used as a 
	Examiner notes that the instant application is a CIP of parent application Poojary 15/898,003 (US 2018/0230681). Examiner’s position is that instant claims 1 and 21 (independent claims) have a limitation that is not supported by the parent application Poojary, i.e., “the collector unit comprising the memory and the system processor” (see rejections above and amended Fig. 1). Thus, instant claimed invention does not have the benefit of the earlier filing data of the parent application, i.e. February 15, 2017. The effective filing date of the instant claimed invention is November 24, 2020. The publication date for the parent application Poojary (US 2018/0230681) is August 16, 2018, which is more than 1 year prior to the effective filing date of instant claimed invention. Accordingly, Poojary (US 2018/0230681) qualifies as prior art under 35 USC 102(a)(1).
	Applicants further argue “[f]urthermore, the present application and Poojary are both assigned to the same assignee, SAYA LIFE, INC.”
	Examiner’s position is that since the parent application reference Poojary (US 2018/0230681) qualifies as prior art under 35 USC 102(a)(1) and the publication date for the parent application reference is more than 1 year prior to the effective filing date of instant claimed invention, there is no exception under 35 USC 102(b) that applies.
	Applicants further argue “[f]urther still, the present application and Poajary have common inventors. These common inventors are Sanjay Poojary and Noorali Lakhani.”
	Examiner’s position is discussed above, i.e., there is no exception under 35 USC 102(b) that applies.

	Examiner’s position, as discussed above, is that Poojary qualifies as prior art under 35 U.S.C. 102. Thus, Poojary qualifies as prior art under U.S.C. 103 as a valid primary reference. Examiner maintains the 103 rejections above with Poojary as a primary prior reference, McGrew and Hussain are secondary references.
Applicant’s remaining arguments and amendments have been considered but are traversed in view of the grounds of rejection discussed above.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Poojary et al. (US 11,066,813) is a parent patent of the instant application. Poojary et al. does not claim the collector unit performs initial calibration of continuous collection of information of water usage from the water meter.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Nghiem whose telephone number is (571) 272-2277.  The examiner can normally be reached on M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached at (571) 272-2302.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.



/MICHAEL P NGHIEM/Primary Examiner, Art Unit 2862                                                                                                                                                                                                        February 17, 2022